Exhibit 10.31.1

 

U.S. Bank [g17251mnimage001.gif]

 

Commercial Banking

111 SW Fifth Avenue

Suite 400

Portland, OR 97204

 

 

February 13, 2004

 

 

Bioject Medical Technologies, Inc.

Attn: Chris Farrell

7620 SW Bridgeport Rd.

Portland, OR 97224

 

Dear Chris,

 

Per your request, the following description outlines Bioject Medical
Technologies Inc.’s credit facility with U.S. Bank, N.A.

 

As executed on December 2, 2003, Bioject’s credit facility is a $1,500,000.00
non-revolving commitment, which has a 6-month interest only drawdown period
(period expires on May 31, 2004), after which the facility coverts to a term
loan.  At the time of conversion, the term loan with have a 60 month maturity
and 60 month amortization with a fixed rate to be locked on or before May 31,
2004.  The rate will be locked at US Bank’s “60 month maturity/60 month
amortization” cost of funds, plus 2.25%, and principal and interest will then be
due on a monthly basis.  For the entire term of the loan, a pledged US Bank
Certificate of Deposit from Bioject, Inc. will be held as collateral.

 

As we discussed, Bioject Medical Technologies has some flexibility as to when
you wish to terminate the interest only period of your credit facility.  Seeing
as how the full amount of your availability has been advanced, US Bank can begin
the term-out portion of the note at any time, with the conversion not to occur
after May 31, 2004.

 

If you have any questions, please feel free to give us a call at any time.

 

 

Sincerely,

 

 

/s/ Elizabeth Jones

 

/s/ Mark Stuart

 

Elizabeth Jones

Mark Stuart

Relationship Manager

Vice President

503-275-4282

503-275-5268

 

--------------------------------------------------------------------------------